DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 08/06/2021 is acknowledged.
Drawings
The drawings are objected to because of the following:  
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Both figures are described in the specification as depicting that which is conventional (see e.g. paragraphs 0024, 0028).
In accordance with 37 CFR 1.84(u), the views of figure 5 must be consecutively numbered—e.g. “Fig. 5A, Fig. 5B” etc—and the specification should be amended to coincide therewith.
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)( as being anticipated by Kenley et al. (U.S. 5,762,782).

Regarding Claim 1, Kenley discloses a sorbent canister for utilization in a dialysis system (modular dialysis machine 22 receives water from a water pretreatment module 20, col. 7, lines 62-63, Figs. 1-2; carbon filter agent 44 of water filtration unit 40 removes such substances from the water line, col. 10, lines 19-23, Fig. 2), the sorbent canister comprising: a canister body (chambers 49A-49D, col. 8, lines 48-52, Fig. 3A) including an inlet port (water enters the chamber 49A via water inlet 41A, col. 8, lines 51-52, Fig. 3A) and an outlet port (after passing through the particulate agent 42, the water is passed through a second chamber 49B and a third chamber 49C loaded with a carbon filtration agent 44 which removes organic material and dissolved gasses from the water; the water then passes into a fourth chamber 49D, col. 8, lines 54-61, Fig. 3A); and at least one pressure-relief cap coupled to one or more of the inlet port and the outlet port (water is sent out of the water filtration unit 40 in line 46 and sent to a pressure relief valve 78, col. 8, lines 62-65, pressure relief valve 78 is coupled to the outlet line 46 from the water filtration unit 40, Fig. 2), wherein the pressure relief cap is configured to open a fluid path from the inlet port or the outlet port to an external environment of the canister body when a pressure within the canister body exceeds a threshold pressure (valve 78 consists of a standard adjustable pressure relief valve housing having an adjustment member 130 which screws clockwise or counterclockwise relative to housing 133, thereby adjusting the force that the pressure relief spring 144 applies to the plastic plunger 142 and elastomeric diaphragm 140, col. 9, lines 40-46; as depicted in Fig. 4A, sufficient fluid pressure in fluid inlet tube 134, col. 9, lines .

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778